201e-asets: 1{Z-e902019-RBD-LRH Dagment 167-2 Filed 11/0$/48 Page 1Lofé6éeRagslDH870

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

 

KAREN ANDREAS-MOSES,

ELIZABETH WAGNER, JACQUELINE

WRIGHT, MIKAELA DELPHA,

STEPHANIE WEST, JOSEPH J.

WOJCIK, TINA PALMER, And AMY

COOK on behalf of themselves and all

Others similarly situated, CASE NO. 6:17-CV-2019-Orl-37KRS

Plaintiffs,
vs.
HARTFORD FIRE INSURANCE COMPANY,

Defendant,

 

DECLARATION OF AMY COOK
], AMY COOK, do hereby declare as follows:

l. lam over cightecn (18) years of age. | am competent to testify to the matters stated
herein based upon personal knowledge.

Zi 1 am a resident and citizen of New York and have an intent to remain a resident of
New York indefinitely.

In accordance with 28 U.S.C. § 1746, | solemnly affirm under the penalties of perjury and
upon personal knowledge that the contents of the foregoing are true and correct,

AMY COOK
[-f- 220 &

DATE

 

11-02-2018 02:44 PM From: ID: Page:2 R=94%
